Citation Nr: 0307043	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-06 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for hallux 
valgus.

2.  Entitlement to an increased evaluation for a cervical 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for fibrocystic 
breast disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling.

5.  Entitlement to service connection for premenstrual 
syndrome.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
February 1996.

This appeal arose from an April 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1999, the veteran testified at 
a personal hearing at the RO.  In February 2001, she 
testified before the undersigned at a hearing in Louisville, 
Kentucky.  In May 2001, the Board of Veterans Appeals (Board) 
remanded this case to the RO for further development.  The 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's hallux valgus is manifested by complaints 
of bilateral foot pain, with no objective indication of pain 
on movement, no signs of abnormal weight-bearing and no 
deformities.

2.  The veteran's cervical strain is manifested by slight 
limitation of motion, no spasms, and no objective evidence of 
painful motion, weakness or tenderness.

3.  The veteran's fibrocystic breast disease is manifested by 
tender scars.

4.  The veteran's major depression is manifested by 
complaints of depression, occasional anxiety and poor sleep, 
with evidence of a blunted affect, no evidence of a thought 
disorder, and normal and goal directed speech.

5.  The veteran suffers from amenorrhea with dysmenorrhea 
that was first noted in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1., 4.2, 4.7, 
4.31, 4.40. 4.45, Diagnostic Code (DC) 5280 (2002).

2.  The criteria for an increased evaluation for cervical 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1., 4.2, 4.7, 
4.40. 4.45, DC 5290 (2002).

3.  The criteria for an increased evaluation for fibrocystic 
breast disease have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, DCs 7628, 7804 (2002).

4.  The criteria for an increased evaluation for major 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, DC 9434 (2002).

5.  Amenorrhea with dysmenorrhea was incurred in or 
aggravated by service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that her service-connected hallux 
valgus, cervical strain, fibrocystic breast disease and major 
depression are all more disabling than the current disability 
evaluations would suggest.  She stated that her feet and neck 
hurt and are limited in function.  She stated that she has 
recurrent breast cysts.  She also stated that she suffers 
from depression which has seriously impacted her life.  
Finally, she has argued that she should be service-connected 
for premenstrual syndrome, which she alleges began in 
service. 

In the interest of clarity, the factual background will 
initially be set forth.  The relevant laws and regulations 
will then be briefly reviewed.  Finally, the Board will 
analyze the case and render a decision.


Factual background

Hallux valgus

The pertinent evidence of record included the report of the 
VA examination of the veteran conducted in October 1997.  She 
reported right foot pain that was localized to a right 
bunion.  This pain would worsen with prolonged standing and 
walking.  The examination showed bilateral hallux valgus 
without evidence of Achilles deformity.  There was tenderness 
to the first metatarsal phalangeal joint of the right foot.  
The ankles showed full range of motion.  An x-ray was 
reported to be consistent with early degenerative joint 
disease (DJD) of the feet.  The diagnosis was hallux valgus 
of the right foot with tenderness.  There was good range of 
motion, no loss of muscular strength, an intact neurological 
examination and no bony abnormality.

The veteran testified at a personal hearing at the RO in 
April 1999.  She stated that she still had pain in both feet.  
She also noted that she had bumps on both feet and that she 
had to wear special shoes.  

Private treatment records developed in 1999 showed her 
complaints of bilateral foot pain.  However, her gait was 
normal and there were no significant objective findings.

The veteran was examined by VA in August 1999.  She 
complained of a sharp pain in the right first metatarsal 
about one to two times per month.  She referred to a constant 
aching pain in the feet, as well as occasional swelling.  The 
pain would increase with walking.  She did not use any 
assistive devices.  The left foot showed no evidence of 
inflammation, no effusion, erythema and no increased warmth.  
She allowed dorsiflexion only to neutral and she had 20 
degrees of plantar flexion.  There was mild hallux valgus and 
no abnormal callosities.  The right foot showed no effusion, 
erythema or increased warmth.  There was mild hallux valgus 
of the right first metatarsal and no abnormal callosities.  
The diagnosis was mild bilateral hallux valgus.

The veteran testified before the undersigned at a hearing in 
February 2001.  She stated that her feet had slight 
deformities and that she had been told to wear Birkenstock 
shoes.  She indicated that her pain would come and go.

VA re-examined the veteran in January 2002.  She complained 
of bilateral foot pain, which was symmetrical and was sharp 
and achy.  She described it as a 5 out of 10 on a scale of 1-
10, with 10 being the worst.  She complained that her feet 
would become fatigued and lacked endurance.  She commented 
that she would have bad pain after standing or walking for 
more then 15 minutes.  She said that she would suffer from 
flare-ups once or twice a week.  The examination noted that 
her feet were anatomically normal.  The ankles had 10 degrees 
of dorsiflexion; the right had 60 degrees of plantar flexion 
and the left displayed 80 degrees of plantar flexion.  There 
was no pain on motion, although the examiner noted that there 
would be increased limitation of function during flare-ups.  
There was no objective evidence of pain on motion, edema, 
instability or weakness.  There was diffuse tenderness to 
palpation.  There were no functional impairments on standing 
or walking.  There were no callosities or other signs of 
abnormal weight-bearing.  Her posture was unremarkable and 
there were no deformities.  There was very mild hallux valgus 
on the right measuring less than 5 degrees and none on the 
left.  The diagnosis was very mild hallux valgus on the right 
with no deficits.


Cervical strain

The pertinent evidence included a VA examination of the 
veteran performed in October 1997.  She stated that she had 
constant neck pain, which she described as a dull ache.  This 
was aggravated by cold weather and prolonged standing.  The 
examination noted she had cervical tenderness at the anterior 
aspect on the right.  Flexion was to 30 degrees with pain; 
extension was to 40 degrees with pain; lateral bending was to 
20 degrees bilaterally with pain; and rotation was to 55 
degrees with pain.  There were no muscle spasms and the 
neurological examination was normal.  The diagnosis was 
cervical strain with decreased range of motion.  She was 
neurologically intact, as was her motor strength.

The veteran testified at a personal hearing at the RO in 
April 1999.  She referred to pain and limitation of motion of 
the neck.  She stated that she had daily pain, which would 
radiate into the muscles of the upper back.  Private 
treatment records developed in 1999 noted complaints of pain 
in the neck, with few objective findings.  No orthopedic or 
neurological deficits of any significance were found.

VA examined the veteran in August 1999.  She referred to 
vague, diffuse migratory joint pain.  The examination of the 
spine noted daily pain since a 1993 motor vehicle accident.  
Manual motor testing was 4+/5 bilaterally; the examiner 
stated that her limitations were secondary to extreme 
subjective pain, as well as inconsistent effort and giveway 
weakness.  There were no muscle spasms.  Forward flexion was 
to 60 degrees; extension was to 60 degrees; lateral bending 
was to 50 degrees; and rotation was intact.  There was 
diffuse tenderness.  The examiner concluded that there was no 
objective evidence of paraspinal muscle strain of the 
cervical spine.

The veteran testified before the undersigned in February 
2001.  She stated that she had chronic headaches and a stiff 
neck.  She said that she would treat it with injections and 
massages.  She indicated that she had good days when her 
motion was good, although she referred to constant, chronic 
pain.

VA re-examined the veteran in January 2002.  She complained 
of constant pain in the neck.  The examiner noted that there 
was no pain on any motion of the neck.  There was no 
objective painful motion, spasms, weakness or tenderness.  
She had no postural abnormalities and no fixed deformities.  
The back musculature was normal in appearance and her 
strength was 5/5.  There was no atrophy of the muscles, no 
fasciculations and no tremors.  Deep tendon reflexes were 2/4 
bilaterally, the sensory testing was intact and her gait was 
unremarkable.


Fibrocystic breast disease

The pertinent evidence included a VA examination of the 
veteran conducted in October 1997.  She had some nodular 
glandular tissue bilaterally.  The diagnosis was residual 
scar, status post right breast lumpectomy with tenderness and 
hypertrophy of the scar.  An April 1998 mammogram noted a 
right single obscured round mass of about 6 mm in size.

The veteran testified at a personal hearing in April 1999.  
She noted that she had had surgery twice on the right breast.  
She complained of pain over the scars.  Private treatment 
records showed that she had had a benign lump removed from 
the breast, following which she did well.

In February 2001, the veteran testified before the 
undersigned at a personal hearing.  She indicated that she 
had another lump removed in 2000.  She indicated that these 
surgeries had caused very large scars, two of which were 
painful.  She stated that she would continue to suffer from 
recurrent cysts.

Private treatment records included a mammogram conducted in 
April 2001.  There was no evidence of malignancy and the 
breast tissue was noted to be heterogeneously dense.

VA re-examined the veteran in January 2002.  This examination 
noted a history of breast masses.


Major depression

The pertinent evidence included a VA examination performed in 
October 1997.  A history of depression was diagnosed.

VA outpatient treatment records noted in June 1997 that she 
was depressed due to constant pain and fatigue.  She also 
noted a disturbed sleep pattern, hypervigilance and intense 
startle reactions.  In July 1997, MMPI testing indicated 
psychological factors affecting a medical condition.  She was 
noted to repress her emotions.

In April 1999, the veteran testified at a personal hearing at 
the RO.  She stated that she had difficulty handling stress 
and that she becomes irritable and depressed.  She indicated 
that she was working in an office answering customer's 
questions about retirement plans.  She felt that she had 
memory problems and indicated that she had endangered herself 
because of inattention.  

VA examined the veteran in August 1999.  She stated that she 
was working for an investment business in the retirement 
department and had just returned from 4 months of disability.  
She stated that her symptoms had begun after a 1993 motor 
vehicle accident.  Her symptoms included crying spells, 
depression, hopelessness and helplessness.  She described 
trouble sleeping and said that she had nightmares, whose 
content she could not recall.  The mental status examination 
noted that she was very anxious and depressed.  There was no 
evidence of psychotic thoughts, mood or perceptual disorders.  
Her intelligence was above average.  Her sensorium and her 
memory were intact.  Her speech and communication were intact 
and her insight and judgment were good.  The diagnosis was 
adjustment disorder with mixed emotional features (depression 
and anxiety).  She was assigned a Global Assessment of 
Functioning (GAF) score of 55.

In February 2001, she testified before the undersigned at a 
personal hearing.  She stated that she had trouble with her 
memory and concentration, which then leads to depression.  

The veteran was afforded another VA examination in January 
2002.  She indicated that she was not currently receiving any 
treatment.  She noted that she was still depressed, which 
would worsen depending on how she perceived her physical 
condition.  She stated that she had quit her job, which had 
decreased her level of stress.  She denied delusions or 
hallucinations, as well as obsessional thinking.  She 
described occasional anxiety, poor sleep, low energy and poor 
concentration.  The mental status examination noted that she 
was oriented in three spheres, had good eye contact and good 
immediate recall.  After 5 minutes, she could recall three 
items with one hint each.  She was pleasant and displayed no 
pressure of speech.  Her thoughts were goal directed.  Her 
affect was generally blunted but she did smile slightly at 
appropriate times in the interview.  Insight and judgment 
were intact.  The diagnosis was major depressive disorder, 
moderate, recurrent.  She was assigned a GAF score of 60.


Premenstrual syndrome

The service medical records included a report of the 
veteran's July 1991 entrance examination.  At that time, she 
noted no changes in her menstrual pattern.  The pelvic 
examination was negative.  She began to complain of abdominal 
discomfort in March 1994.  On May 11, 1994, she reported 
continuing abdominal pain without relief.  On the 25th of May, 
her complaints continued; she also noted swelling of several 
days duration, which was getting worse.  Her menses had 
started the day before, but the flow was slow.  The 
examination noted minimal vaginal bleeding.  The uterus was 
not significantly tender and there were no adnexal masses and 
no tenderness.  The diagnosis was dysmenorrhea.  On June 15, 
1994, she complained of irregular menses; some were heavy 
with dysmenorrhea.  A normal laparoscopic examination was 
reported in August 1994.  At the time of her separation 
examination, she reported a change in her menstrual pattern, 
although the pelvic examination was normal.

A VA examination conducted of the veteran in July 1996 noted 
a history of amenorrhea.  It was noted that she had not had a 
period over the past 9 months.  A VA outpatient treatment 
record from June 23, 1997 noted menstrual irregularities 
since 1993.  Periods of amenorrhea were noted.  

The veteran was examined by VA in October 1997.  She stated 
that there had been a change in her periods; over the past 5 
months they had been intermittent.  She stated that she might 
have 3 to 5 months between periods; when it did occur, it 
might only last for a day or a day and a half.  She noted 
that she did have some dysmenorrhea.  The examination noted 
no cervical tenderness; there was some tenderness over the 
ovaries.  The diagnosis was amenorrhea, noting quick changes 
in her menstrual cycle.  VA treatment records developed 
during 1997 showed her continuing complaints of amenorrhea.

The veteran testified at a personal hearing in April 1999.  
She stated that she had irregular menses.

VA re-examined the veteran in August 1999.  This examination 
noted her irregular periods and her pain before them.  She 
would have a period only once every 4 to 5 months.  It was 
concluded that her irregular menses could be anovulation 
secondary to obesity or medications.

The veteran then testified before the undersigned in February 
2001.  She stated that right before her periods in service 
she would get bloated and have severe cramping.  A 
laparoscopy had ruled out endometriosis, but she did have a 
cyst removed from her fallopian tube.  While stationed in 
Guam, she noticed that she would still get cramping, but no 
menses would occur.  

Records were obtained from the physician seeing the veteran 
for infertility.  It was noted that she had irregular menses.

VA re-examined the veteran in January 2002.  This examination 
noted her pain associated with her periods, as well as her 
long history of abnormal periods.




Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the assistance and notification 
duties of VA towards claimants.  In this case, it is found 
that these duties have been met.  Initially, it is noted that 
in June 2001, the veteran was sent correspondence from the RO 
which informed her of the provisions of the VCAA.  Moreover, 
she has been provided a statement of the case (December 
1998), which informed her of the laws and regulations used in 
deciding her claim, and which explained why the evidence of 
record had not established entitlement to her claims.  In 
addition, this case was remanded by the Board in May 2001.  
The remand informed her of the deficiencies in her case and 
instructed that certain assistance be provided to her.  These 
instructions were complied with.  She has testified at two 
personal hearings, where she presented her arguments and 
where she presented additional evidence.  

Clearly, the RO has informed the veteran of the information 
and evidence necessary to substantiate her claims.  The RO 
has also provided the veteran with examinations and notified 
her of what evidence and information was being obtained by VA 
and what information and evidence she needed to provide in 
support of her claims.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Hallux valgus

According to the applicable criteria, a 10 percent evaluation 
is warranted for hallux valgus which has been operated on 
with resection of the metatarsal head or when the condition 
is severe, if equivalent to amputation of the great toe.  
38 C.F.R. Part 4, DC 5280 (2002).

After reviewing the evidence of record, it is found that the 
evidence does not support the assignment of a compensable 
evaluation for the veteran's hallux valgus.  The VA 
examinations conducted in August 1999 and January 2002 both 
noted the presence of hallux valgus.  However, this condition 
was noted to be mild, causing no deficits.  Therefore, it 
cannot be argued that her condition meets the criteria noted 
above for the award of a compensable evaluation for this 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for hallux valgus.


Cervical strain

According to the applicable criteria, a 10 percent evaluation 
for cervical strain is warranted when there is slight 
limitation of motion.  A 20 percent evaluation requires 
moderate limitation of motion and a 30 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, DC 
5290 (2002).

After carefully reviewing the evidence of record, it is found 
that the evidence does not support the assignment of an 
increased evaluation for the service-connected cervical 
strain.  The VA examination conducted in August 1999 noted 
that forward flexion of the cervical spine was to 60 degrees, 
which is slight in nature.  The January 2002 examination 
noted no objective evidence of painful motion, spasms, 
weakness or tenderness.  There were no postural abnormalities 
and no fixed deformities.  This evidence does not support a 
finding that she currently suffers from a moderate degree of 
limitation of motion of the cervical spine.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected cervical strain.



Fibrocystic breast disease

According to the applicable regulations, benign neoplasms of 
the breast are to be rated according to limitation of 
function.  38 C.F.R. Part 4, DC 7628 (2002).  According to 
the veteran, she suffers from tender and painful scars as a 
result of the surgeries performed to remove these masses.  
According to 38 C.F.R. Part 4, DC 7804 (2002), a 10 percent 
evaluation is warranted for scars which are tender and 
painful on objective demonstration.  In this case, the 
veteran has been assigned a 10 percent evaluation for these 
scars, which is the maximum amount of compensation allowable 
under this DC.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected fibrocystic breast 
disease.


Major depression

In order to justify a 50 percent disability evaluation for 
major depression, there must be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger to self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. Part 4, Code 9434 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
depression is not warranted.  The evidence does not show the 
presence of a flattened affect; the VA examination performed 
in January 2002 noted that it was generally blunted, but that 
she was able to smile slightly at appropriate times during 
the interview.  There has never been any suggestion of 
circumstantial, circumlocutory or stereotyped speech; rather, 
her speech was non-pressured and goal directed.  There has 
been no indication in the records that she suffers from panic 
attacks or trouble understanding complex commands.  Her 
memory appeared to be intact.  Her judgment and insight were 
good and not impaired.  There were no disturbances in thought 
processes.  She had been able to work until recently.  She 
commented that after quitting her last employment, her stress 
levels had been reduced.  Significantly, her disorder had 
been assigned a GAF score of 60, which represents the 
presence of moderate symptoms.  After taking all the evidence 
into account, the Board finds that the 30 percent disability 
evaluation currently assigned adequately compensates the 
veteran for the current degree of impairment resulting from 
the service-connected major depression.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected major depression.


Service connection

After reviewing the evidence of record, it is found that 
entitlement to service connection for amenorrhea with 
dysmenorrhea (claimed as premenstrual syndrome) has been 
established.  The service medical records clearly noted that 
she had had no menstrual changes at the time of her entrance 
onto active duty.  However, during service, she began to 
experience irregular and painful menses.  The separation 
examination noted this change.  The records developed since 
service, to include VA examinations conducted in July 1996, 
August 1999 and January 2002, all noted her history of 
irregular and painful menses.  Therefore, it is found that 
the veteran currently suffers from amenorrhea with 
dysmenorrhea, which had its onset during service.

In conclusion, it is found, after weighing all the evidence 
of record and after resolving any doubt in the veteran's 
favor, that service connection for amenorrhea with 
dysmenorrhea is warranted.




ORDER

A compensable evaluation for hallux valgus is denied.

An increased evaluation for cervical strain is denied.

An increased evaluation for fibrocystic breast disease is 
denied.

An increased evaluation for major depression is denied.

Service connection for amenorrhea with dysmenorrhea (claimed 
as premenstrual syndrome) is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

